Opinion filed May 24, 2007 















 








 




Opinion filed May 24, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00140-CR 
                                                    __________
 
                              ROBERT
MARK HAMILTON, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                        On
Appeal from the 132nd District Court
 
                                                          Scurry
  County, Texas
 
                                                     Trial
Court Cause No. 8554
 

 
                                                                   O
P I N I O N
Robert Mark Hamilton has filed in this court a
motion to withdraw his notice of appeal. 
The motion is signed by both appellant and his counsel.  The motion is granted.
The appeal is dismissed.
 
May 24,
2007                                                                          PER
CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b). 
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.